Citation Nr: 0629444
Decision Date: 09/18/06	Archive Date: 01/31/07

DOCKET NO. 03-35 975                        DATE SEP 18 2006

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1. Entit1ernent to a disability rating in excess of 10 percent for bilateral hearing loss.

2. Entitlement to a disability rating in excess of 10 percent for post-traumatic stress disorder (PTSD) prior to Apri1 14 2004.

2. Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) subsequent to Apri1 13, 2004.

REPRESENTATION

Appellant represented by: Tennessee Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue involving rating the veteran's service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

The veteran's service-connected bilateral hearing loss is manifested by Level V hearing acuity in the right ear and Level In hearing acuity in the left ear.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. A letter dated in August 2002 satisfied the duty to notify provisions. The veteran's

- 2 



service medical records and VA records have been obtained and he has been accorded several Compensation and Pension examinations for disability evaluation purposes; There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file; Consequently, the Board finds that VA has met the duties to notify and assist as to the issue decided herein. Moreover, the veteran reports that his only treatment for his service-connected disabilities is at VA medical facilities and the current treatment records have been obtained. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The Board has reviewed all of the evidence in the veteran's claims file, which includes, but is not limited to: service medical records; his contentions; VA medical treatment records; and, examination reports. The Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show with respect to the veteran's claim for an increased disability rating for his service-connected hearing loss.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2005). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005). In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

- 3 



Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2005). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by pure tone audiometric tests. To evaluate the degree of disability from bilateral service-connected defective hearing, the revised rating schedule establishes eleven levels of impaired efficiency numerically designated from Level I to Level XI. Level I represents essentially normal audio acuity with hearing loss increasing with each level to the profound deafness represented by Level XI. 38 C.F.R. § 4;85, Part 4, Diagnostic Code 6100 (2006).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi,3 Vet. App. 345 (1992).

In February 2003, a VA audiological evaluation was conducted. Pure tone thresholds, in decibels, were as follows:

HERTZ
			1000		2000		3000		4000
RIGHT		  15		  30		  70		  80

- 4

LEFT		  45		  35		  70		  80

The average pure tone decibel loss at the above frequencies was 49 for the right ear and 58 for the left ear. Speech audiometry revealed speech recognition ability of 84 percent correct in the right ear and 72 percent correct in the left ear. These audiometric results translate into Level II for the right ear and Level V for the left ear.

In July 2005, the most recent VA audiological evaluation of the veteran was conducted. Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
35
75
75
LEFT

45
45
75
75

The average pure tone decibel loss at the above frequencies was 51 for the right ear and 60 for the left ear. Speech audiometry revealed speech recognition ability of 72 percent correct in the right ear and 88 percent correct in the left ear. These audiometric results translate into Level V for the right ear and Level III for the left ear.

The preponderance of the evidence is against the assignment of a compensable disability rating for bilateral hearing loss. The audiological findings from the most recent VA examination reveal that the veteran has Level V hearing acuity in the right ear and Level III hearing acuity in the left ear. 38 C.F.R. § 4.85. Pursuant to these findings, a 10 percent disability evaluation is appropriate. 38 C.F.R. §4.85, Diagnostic Code 6100. The audiological findings from the 2003 examination likewise result in a 10 percent disability evaluation.

The rating criteria does provide for rating exceptional patterns of hearing impairment. 38 C.F.R. §4.86.  However, the appellant's test results do not demonstrate either (1) a pure tone threshold of 55 decibels or more in all four frequencies in either service-connected ear, or (2) a pure tone threshold of 70

- 5 



decibels or more at 2,000 Hertz in either ear. Thus, the provisions of 38 C.F.R. § § 4.86 for exceptional patterns of hearing impairment are not applicable.

As previously stated, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria. See Lendenmann, 3 Vet. App. at 345, 349 (1992). Thus, based on the current audiometric findings, the 10 percent disability rating in effect for the veteran's service-connected bilateral hearing loss is appropriate and entitlement to a disability rating in excess of 10 percent is not warranted.

As the preponderance of the evidence is against the veteran's claim for an increased rating for his hearing loss, the benefit-of-the-doubt rule is inapplicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet; App. 49 (1990)

ORDER

A disability rating in excess of 10 percent for bilateral hearing loss is denied.

REMAND

The evidence of record related to the veteran's service-connected PTSD does not present a clear picture as to the severity of the PTSD symptoms and the functional impairment resulting from the symptoms. In March 2003, a VA examination of the veteran was conducted which showed that he had a diagnosis of PTSD with some disabling symptoms. Approximately on year later, in April 2004, another VA examination indicates much more severe symptoms of PTSD and that these symptoms may preclude employment. The most recent VA examination does not provide sufficient findings to properly evaluate the PTSD. As such, the Board believes that the medical evidence of record related to the veteran's level of disability resulting from his PTSD is inadequate to rate the disability. Therefore, another VA examination of the veteran should be conducted.

- 6 



A VA mental health clinic treatment record dated in August 2005 indicates that the veteran had applied for disability benefits from the Social Security Administration
(SSA) and that he had a hearing in September 2005. VA needs to ascertain the status of the SSA claim and retrieve any records associated with this claim. In the case of a claim for an increased rating, VA must obtain SSA decisions and records which have a bearing on the veteran's VA claim. Waddell v. Brown, 5 Vet. App. 454 (1993);
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993). .

Accordingly, the case is REMANDED for the following action:

1. Request complete copies of the veteran's psychiatric (mental health) treatment records from the VA Tennessee Valley Health Care System for the period of time from 2002 to the present. The veteran appears to receive treatment from the Tullahoma Mental Health Clinic.

2. Request from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits, including any decision as to this claim and the medical records relied upon concerning that claim.

3. Arrange for the veteran to be scheduled for an examination to ascertain the current level of disability associated with his service-connected PTSD. The report of examination should include a detailed account of all manifestations of PTSD found to be present. The examiner is requested to elicit an employment history from the veteran and indicate how the veteran's service., connected PTSD impacts the veteran's ability to maintain employment. The examiner should include mental status examination findings and assign a

- 7 



numerical code under the Global Assessment of Functioning Scale (GAF). It is imperative that the examiner include a definition of the numerical code assigned. The claims folder must be made available to the examiner in conjunction with the examination.

4. Following the completion of the development requested above, the claim for an increased disability rating for PTSD should be readjudicated, to include entitlement to a rating in excess of 10 percent prior to April 14, 2004, and entitlement to a rating in excess of 50 percent at any time since service connection was granted for PTSD. If this adjudication does not result in a complete grant of all benefits sought by the veteran in connection with these claims, the veteran and his representative should be provided a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

- 8 



